UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1875


GABRIEL SANCHEZ-BELTRAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., United States Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 5, 2015                  Decided:   March 10, 2015


Before WILKINSON, KING, and AGEE, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


W. Rob Heroy, GOODMAN, CARR PLLC, Charlotte, North Carolina, for
Petitioner. Joyce R. Branda, Acting Assistant Attorney General,
Carl McIntyre, Assistant Director, Andrew Oliveira, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gabriel Sanchez-Beltran, a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration

Appeals     (“Board”)      denying      his   motion       for     reconsideration.

Because   Sanchez-Beltran        has     abandoned     review      of       the   Board’s

order, we dismiss the petition for review.

     On March 26, 2014, the Board dismissed Sanchez-Beltran’s

appeal from the immigration judge’s (“IJ”) order denying his

request for cancellation of removal, or, in the alternative,

voluntary      departure.        On    July   29,    2014,       the    Board      denied

Sanchez-Beltran’s       motion    for    reconsideration.              On    August   26,

2014, Sanchez-Beltran filed a timely petition for review from

the Board’s order denying reconsideration.                   Sanchez-Beltran had

thirty days from the Board’s final order to file the petition

for review.      8 U.S.C. § 1252(b)(1) (2012).              This thirty day time

period is “jurisdictional in nature and must be construed with

strict fidelity to [its] terms.”               Stone v. INS, 514 U.S. 386,

405 (1995).       It is “not subject to equitable tolling.”                           Id.

Sanchez-Beltran’s August 26, 2014 petition for review is only

timely    as    to   the     Board’s      July      29,    2014        order      denying

reconsideration.        Thus,     this    Court     only   has     jurisdiction        to

consider that order.

     Under Rule 28 of the Federal Rules of Appellate Procedure,

“the argument [section of the brief] . . . must contain . . .

                                          2
appellant’s contentions and the reasons for them, with citations

to   the   authorities      and    parts       of    the    record   on    which     the

appellant relies.”         Fed. R. App. P. 28(a)(8)(A).                   Furthermore,

the “[f]ailure to comply with the specific dictates of [Rule 28]

with respect to a particular claim triggers abandonment of that

claim on appeal.”         Edwards v. City of Goldsboro, 178 F.3d 231,

241 n.6 (4th Cir. 1999); see also Ngarurih v. Ashcroft, 371 F.3d

182, 189 n.7 (4th Cir. 2004) (failure to challenge the denial of

relief under the CAT results in abandonment of that challenge).

There is “longstanding Fourth Circuit precedent” holding that we

do not consider an issue that was forfeited because it was not

discussed    in    the    Petitioner’s         opening      brief.        Ogundipe    v.

Mukasey, 541 F.3d 257, 263 n.4 (4th Cir. 2008).                      The fact that

the Petitioner may raise the issue for the first time in his

reply brief does not remedy the matter.                      Yousefi v. INS, 260

F.3d 318, 326 (4th Cir. 2001).

     Sanchez-Beltran has abandoned review of the Board’s order

denying    reconsideration        because      he    does   not   use     his   opening

brief to cite the statutory authority for reconsideration or the

standard    used     by     this    court       to     review     the      denial     of

reconsideration.         His brief is more properly seen as a challenge

to the IJ’s decision denying voluntary departure and the Board’s

order dismissing his appeal.



                                           3
     Accordingly,     we   dismiss    the   petition      for   review.      We

dispense   with     oral   argument    because     the    facts   and     legal

contentions   are   adequately   presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                          PETITION DISMISSED




                                      4